Weight, J.,
dissenting.■ — The point settled by the foregoing opinion is, that the city authorities of Muscatine, and not the trustees of Bloomington township, should have levied the road tax sought to be collected. This power in the city is claimed from the language of the proviso found in § 12 of the act of 1858. Aside from this, I affirm that no syllable or line can be found in any statute conferí ing the power.
There is a clear distinction between a tax for general road purposes, and one for the improvement and grading of streets and alleys, in a city. This distinction is so obvious and manifest, that I need do no more than mention it, expressing, however, my surprise that the two purposes should be confounded and treated as the same, by my brother Judge.
*510Nor does tbe position that “ the authorities of a city could not adopt any settled system for the improvement of their streets unless the means for so doing were under their control,” strike me with favor or force. And this because it is conceded, and is so true as to be perfectly undeniable, that the power to levy the tax was, under all the prior legislation, in the county officers or township trustees; and that if not taken away by the proviso it is still with the trustees. The several acts upon this subject are plain, positive and distinct. Until 1858, therefore, (covering a period of some fifteen years,) the city authorities did carry on their improvements without having the power to levy a road tax. It is possible that they might’still continue to do so. But then, the fallacy of the position is found in the fact that a system for the improvement of the streets has nothing to do with the ordinary road tax.
But my dissent is placed upon the cardinal ground that the tax power should not be exercised when the right to do so is doubtful; that this proviso gives no power, confers no right, that to levy a tax no authority can be founded justifying the construction, and the proviso can have a full meaning and purpose without inferring from it a doubtful power of taxation. By construing the proviso to refer to a power in the city authorities to form and change the districts in the city; and to superintend the expenditure of the road fund therein, through a proper officer, we have purposes to which it can apply, leaving the levying of the tax where it always has been, and where it is placed by the general language of the act.
Now, if there had been any law in existence giving to the city this power, then I could readily concur in the com struction given by the majority of the court. For the meaning would be natural enough, here is a law general in its nature, providing for the levying of a road tax; unless *511restrained it will apply to cities and incorporated towns, as well as tlie country, hence the necessity for a proviso, leaving that power where by special acts it is lodged. The power never having been conferred, however, the proviso can not be regarded as a recognition of it.
Where are the words of this proviso which confer the power ? How, and where is the tax to be levied by the city ? What per cent may be levied for each year ? Can another case be found where the taxing power has been inferred from such negative language ? I know of none, and can not sanction the precedent.